DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance (specifically addressing IDS dated 01/08/2021) 
The following is an examiner’s statement of reasons for allowance: The IDS discloses a prior art reference taught by Phallen et al. (US 6,213,739) that is similar to the claimed limitations of independent claim 1. However, Phallen relies on a plurality of anvil (24.1) to form the counter-pressure element such that Phallen fails to disclose the limitation in claim 1 that states: “the flexible tube is essentially straightly arranged along the counter pressure element thereby forming a longitudinal axis.” In other words, the claimed counter pressure element (12) forms a flat surface along which the tube is straightly arranged. Phallen teaches away from using a flat surface counter pressure element in column 10, lines 41-57 which state:  “This arrangement of symmetrical anvils with partial pre-compression allows the pump tube 12 to "float" in the pump with essentially equal pre-compression deflection and force from each side of the tube. That is, the tube is largely symmetrically captured from both sides and does not contact any substrate or platen or other flat surface of the pump, as is the case in prior art, but rather is positioned by and in contact with only the anvils in these major element positions and the end fitting capture slots. Thus, this symmetrical dual round anvil design, coupled with partial pre-compression of the pump tube, creates a profile of the flow tube wall, in longitudinal section, which is opposite sinusoidal, that is, asymmetrical sine curves which are 180 degrees out of phase, as shown in FIG. 5. This shape is 
Therefore, while Phallen does disclose the claimed limitation of partially pre-compressing the tube when the plurality of actors are in their home positions, this pre-compression is achieved by oppositely arranged anvils (24.1 and 34) that pre-compress the tube from two sides and thereby do not allow for a flat counter-pressure element as required in claim 1. Modifying Phallen’s pump to include the flat counter pressure element would require the removal of multiple anvils to form a flat surface, which would hinder the intended operational benefits cited by Phallen. Furthermore, Phallen clearly teaches away from this solution. Therefore, Phallen does not anticipate all the claimed limitations of claim 1. 
The other references cited in the IDS also do not clearly disclose pre-compression of the tube using a flat counter pressure element. 
NOTE: For previously cited reasons for allowance please refer to the notice of allowance dated 11/04/2020.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINICK L PLAKKOOTTAM whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DOMINICK L PLAKKOOTTAM/Primary Examiner, Art Unit 3746